Citation Nr: 1103475	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss for the period prior to July 13, 2010.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss for the period beginning 
July 13, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In June 2009, the Veteran testified at a video-conference hearing 
before the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of this hearing is associated with the claims folder.

This case was previously before the Board in November 2009 when 
it was remanded for further development.  

In a December 2010 rating decision, the RO increased the rating 
for bilateral hearing loss from noncompensably disabling to 10 
percent disabling, effective July 13, 2010.  Because the increase 
in the evaluation of the Veteran's bilateral hearing loss 
disability does not represent the maximum rating available for 
the condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in December 
2006 show that the Veteran had level I hearing in his right ear 
and level III hearing in his left ear.

2.  The results of private audiometric tests conducted in August 
2007 show that the Veteran had level I hearing loss in his right 
ear and level VI hearing loss in his left ear.

3.  The results of VA audiometric tests conducted in July 2010 
show that the Veteran had level II hearing in his right ear and 
level VIII hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss for the period prior to July 13, 2010, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for bilateral hearing loss for the period beginning 
July 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran submitted private treatment records 
from the Ochsner Clinic, Union Carbide, and Dr. M.H., and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned AVLJ.  The appellant was afforded 
VA medical examinations on December 2006 and July 2010.

In November 2009 the Board remanded the Veteran's claim for the 
Veteran to be afforded a VA medical examination.  In July 2010 
the Veteran was afforded a VA medical examination.  As such, the 
Board finds that there has been substantial compliance with the 
November 2009 Board remand.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before an AVLJ in which 
he presented oral argument and additional documentary evidence in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that 
a Veterans Law Judge who chairs a hearing fulfill two duties to 
comply with the above the regulation. These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to suggest 
the submission of evidence that may have been overlooked.

Here, during the hearing, although the AVLJ did not explicitly 
note the bases of the prior determinations or note the elements 
that were lacking to substantiate the Veteran's claims, the 
Veteran's demonstrated actually knowledge of this information.  
The Veteran specifically indicated that he believed that his 
hearing loss disability had become more severe and that it 
affects his daily life including the volume at which he needs to 
set the television.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  The AVLJ 
specifically asked the Veteran where he received his treatment, 
and the Veteran responded that he did not receive any treatment 
for his hearing loss.  Accordingly, the Veteran is not shown to 
be prejudiced on this basis.  

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice 
in the conduct of the Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claims, and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims.  As such, the Board finds that, consistent with Bryant, 
the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran seeks entitlement to a higher evaluation for his 
bilateral hearing loss disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations 
are conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for 
VA purposes when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 
decibels or more.  Then, the rating specialist must determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  Then, the 
Roman numeral designation for hearing impairment will be selected 
from either Table VI or Table VIa, whichever results is the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  As the audiological findings 
reported below demonstrate, the Veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

In December 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The Veteran reported 
that he could not hear much from the left ear and that there was 
some loss of hearing in the right ear.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
75
80
51
LEFT
50
50
75
80
64

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The results of the December 2006 VA C&P audiological evaluation 
indicate that the Veteran's bilateral hearing disability does not 
meet the criteria of an exceptional pattern of hearing loss 
pursuant to 38 C.F.R. § 4.86(a) or (b).

The mechanical application of the Rating Schedule to the August 
2007 VA audiometric evaluation shows that the Veteran had level I 
hearing in his right ear and level III hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.

In a statement dated in March 2007 the Veteran reported that he 
cannot hear with his left ear doing normal everyday life 
activities. 

In August 2007 the Veteran underwent private outpatient 
audiological testing.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
35
75
75
54
LEFT
65
55
80
85
71

The Board notes that word discrimination scores of 100 percent in 
the left ear and 96 percent in the right ear were provided.  
However, there is no indication that these scores were obtained 
using the Maryland CNC test pursuant to 38 C.F.R. § 4.85(a).  In 
Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011) the 
Court held that the Board must either seek clarification of a 
private medical examination report or explain why such 
clarification is not needed if a private medical examination is 
unclear or insufficient.  Here, as the private evaluation is 
rendered inadequate for rating purposes if the word 
discrimination scores are not considered, affording the benefit 
of the doubt, the Board will assume that the word discrimination 
scores were obtained using the Maryland CNC test.

The results of the left ear represent an exceptional pattern of 
hearing loss.  See 38 C.F.R. § 4.86(a).  So, the left ear must be 
evaluated under Table VI or VIa, whichever results in the higher 
numeral.

Under Table VI, the examination results of the left ear 
correspond to level II hearing loss.  Under Table VIa the 
examination results of the left ear correspond to level VI 
hearing loss.  Under Table VI, the examination results of the 
right ear correspond to level I hearing loss.  The intersection 
point for the higher of the two levels for the left ear and the 
level for the right ear under Table VII shows that the Veteran's 
hearing loss warrants a noncompensable evaluation under 
Diagnostic Code 6100. 

The Veteran testified at a hearing before the undersigned AVLJ in 
June 2009 that his hearing is distorted.  The Veteran indicated 
that he was not receiving treatment for his hearing loss.  He 
stated that his wife indicated that his hearing was getting 
worse.  The Veteran reported that he was retired and that he had 
difficulty hearing the television and communicating.

In July 2010 the Veteran was afforded a VA C&P audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
35
85
80
58
LEFT
75
70
95
95
84

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 52 percent in the left ear.  The 
examiner diagnosed the Veteran with normal to severe 
sensorineural hearing loss and indicated that the condition had 
significant effects on the Veteran's occupational activities.

The results of the left ear represent an exceptional pattern of 
hearing loss.  See 38 C.F.R. § 4.86(a).  So, the left ear must be 
evaluated under Table VI or VIa, whichever results in the higher 
numeral.

Under Table VI, the examination results of the left ear 
correspond to level VIII hearing loss.  Under Table VIa the 
examination results of the left ear correspond to level VIII 
hearing loss.  Under Table VI, the examination results of the 
right ear correspond to level II hearing loss.  The intersection 
point for the higher of the two levels for the left ear and the 
level for the right ear under Table VII shows that the Veteran's 
hearing loss warrants a 10 percent evaluation under Diagnostic 
Code 6100. 

In light of the evidence the Board finds that entitlement to a 
compensable evaluation, for the period prior to July 13, 2010, 
and in excess of 10 percent disabling, for the period beginning 
July 13, 2010, for bilateral hearing loss is not warranted.  
Prior to July 13, 2010, the Veteran's bilateral hearing loss 
manifested a right ear hearing level of I and left ear hearing 
levels of III and VI which, when considered using Table VII, 
correspond to a noncompensable evaluation.  Beginning July 13, 
2010, the Veteran's bilateral hearing loss manifested a right ear 
hearing level of II and a left ear hearing level of VIII which, 
when considered using Table VII, correspond to a 10 percent 
disabling evaluation.  As such, entitlement to a compensable 
evaluation, for the period prior to July 13, 2010, and in excess 
of 10 percent disabling, for the period beginning July 13, 2010, 
is denied.

In reaching this determination, the Board acknowledges the 
Veteran's contention that the testing, as performed in a sound-
controlled room, does not approximate the ordinary conditions of 
life.  See Statement of the Veteran, March 2007.  The Board 
notes, however, VA examinations must be conducted in accordance 
with regulatory criteria and that the Court has held that the 
policy of conducting audiometry testing in a sound-controlled 
room is proper.  See 38 C.F.R. § 4.85(a); and see Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board 
concludes that the audiology examinations in this case were 
adequate and reliance on their results conforms with the law.

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.  As bilateral hearing loss is evaluated 
solely based upon the mechanical application of rating schedule 
to the audiological evaluation results, there are no aspects of 
the disability not contemplated by the schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is retired and has not alleged 
that he was unemployable during the course of the appeal.  
Moreover, there is no evidence of unemployability, accordingly, 
TDIU is not raised by the record.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss for the period prior to July 13, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent disabling 
for bilateral hearing loss for the period beginning July 13, 
2010, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


